i          i       i                                                                                 i         i        i




                                       MEMORANDUM OPINION

                                                No. 04-08-00360-CV

                       IN THE INTEREST OF H.J.V. AND J.H.V., CHILDREN

                       From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-PA-00449
                          Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: June 25, 2008

DISMISSED FOR LACK OF JURISDICTION

           On May 30, 2008, after reviewing the record presented, we ordered Dale Hill, the attorney

who filed the notice of appeal on behalf of Consuelo Vega, to show that he has authority to represent

Vega. See TEX. R. CIV. P. 12; AVE, Inc. v. Comal County, No. 03-05-00183-CV, 2008 WL
2065857, *3 (Tex. App.—Austin May 14, 2008, no pet. h.) (mem. op.). Hill’s response to the

request to show authority was due by June 9, 2008, but no response has been filed. Consequently,

Hill has failed to show authority to represent Vega. Because Hill has failed to show that he has the

authority to pursue an appeal on Vega’s behalf, we strike the notice of appeal filed by Hill1 and



           1
            See Air Park-Dallas Zoning Comm. v. Crow-Billingsley Airpark, Ltd., 109 S.W3d 900, 905 (Tex.
App.—Dallas 2003, no pet.) (stating “[t]he challenged attorney has the burden of proof to show sufficient authority to
represent the client. If sufficient authority is not shown, the attorney is not permitted to appear in the cause. Further, if
no authorized person appears, the court shall strike the pleadings on file.”) (citations omitted)).
                                                                                     04-08-00360-CV

dismiss this appeal for lack of jurisdiction. See Naaman v. Grider, 126 S.W.3d 73, 74-75 (Tex.

2003) (holding appellate courts lack jurisdiction over an appeal that is not properly perfected).



                                                      PER CURIAM




                                                -2-